DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-20 and 22-23 are pending.
Claims 1-3 and 21 are cancelled.
Examiner decided to withdraw 101 rejection because applicant’s amendment to the claims overcome the rejections.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Schaldenbrand (Reg. No. 47923) on February 24, 2022.

The application has been amended as follows: 


4. 	(Currently Amended)	A method for a consumer to manage energy, the method comprising:

allocating the gathered consumer energy usage measurements for each of the different types of energy consumed to an energy source for each type of the different types of energy within the discrete time intervals;
calculating a cost of energy usage for each type of the different types of energy consumed in the discrete time intervals by processing the consumer energy usage measurements for each type of energy consumed and the energy source for each type of the different types of energy with an energy pricing engine that tracks real-time cost of energy sourced from the plurality of different types of energy sources; 
aggregating the calculated cost of energy usage across each type of the different types of energy for each time interval; [[and]]
presenting the aggregated calculated cost of energy usage and calculated costs of at least two sources of energy for each discrete time interval in a user interface; and
automatically controlling at least one device associated with the consumer based at least in part on the calculated cost of energy usage, wherein automatically controlling the at least one device associated with the consumer comprises outputting a signal to a smart home system of the consumer such that the smart home system adjusts operation of the at least one device.
5.	(Original)	The method of claim 4 wherein the user interface is populated by data from a consumer energy marketplace through which a source of energy for allocating to at least one future discrete time interval is selectable by the consumer.

7.	(Original)	The method of claim 6 wherein at least one other source of energy tracked by the energy pricing engine is a different fossil fuel. 
8.	(Original)	The method of claim 4 wherein the at least one of the sources of energy is a renewable energy source relative to the plurality of different types of energy sources.
9.	(Original)	The method of claim 8 wherein at least one other source of energy tracked by the energy pricing engine is a fossil fuel source.
10.	(Original)	The method of claim 4 wherein the plurality of different types of energy sources includes at least one source of energy is one of fossil fuel, renewable fuel, and nuclear fuel.
11.	(Original)	The method of claim 4 wherein the energy pricing engine calculates costs of at least two sources of energy based on a consumer type of the consumer, wherein the presented calculated costs of the at least two other sources of energy are based on consumption costs by the consumer type of the consumer.
12.	(Original)	The method of claim 11 wherein the consumer type is one of a retail consumer, a business consumer, an industrial consumer, and an energy provider.

14.	(Original)	The method of claim 13 wherein the location parameter specifies a postal code.
15.	(Original)	The method of claim 13 wherein the location parameter specifies one of a county, a parish, a prefecture, an arrondissement, and a canton.
16.	(Original)	The method of claim 13 wherein the location parameter specifies one of a state, a commonwealth, a province, a territory, a municipality, and a community.
17.	(Original)	The method of claim 13 wherein the location parameter specifies one of a local geographic region, a multi-state region, a community region, and an administrative district.
18.	(Original)	The method of claim 4 wherein the energy pricing engine calculates costs of the at least two sources of energy based on available energy sources associated with a location parameter of the consumer, wherein the presented calculated costs of the at least two sources of energy are for sources of the energy for a geographic region indicated by the location parameter.

20.	(Original)	The method of claim 19 wherein the target total consumption of energy is aligned with an actual total consumption of the energy from at least one source of energy from the plurality of different types of energy sources and for each discrete time interval presented in the user interface.
21.	(Canceled)	
22.	(Previously Presented)	The method of claim 4 wherein the at least one device is an energy production or storage system associated with the consumer.
23.	(Currently Amended)	The method of claim 4 wherein automatically controlling the at least one device associated with the consumer comprises controlling energy usage of the at least one device.

Examiner’s Statement of Reason for Allowance
Claims 4-20 and 22-23 are allowable over the prior art of record.

While Schaefer et al. (USPGPUB 2010/0174643) discloses a method and system of the present invention provides for data gathering of energy systems, calculation of billing information for the energy systems to include both traditional energy sources and renewable energy sources, and creation of various outputs to include various user interfaces applicable to overall management of the energy systems. The user interfaces can include integrated, real-time billings to a consumer that measure the cost of the primary energy as well as savings provided by renewable energy sources. The present invention also provides predictive analysis for various aspects of energy use in order to better manage particular facilities that may incorporate renewable energy sources, Pollack et al. (USPGPUB 2009/0043520) discloses a systems and methods are described for a power aggregation system. In one implementation, an electric charging station connected to a power grid includes a power connection operable to connect an electric resource to the electric charging station. Additionally, the electric charging station includes a user interface operable to provide a user access to information associated with the electric resource and the power grid, and Steven et al. (USPPUB 2014/0039709) disclosed an  apparatus, systems and methods herein facilitate generation of energy-related revenue for an energy customer of an electricity supplier. The apparatuses and methods herein can be used to generate operating schedules for a controller of the energy assets. When implemented, the generated operating schedules facilitates derivation of the energy-related revenue, over a time period T, associated with operation of the energy assets according to the generated operating schedule. The energy-related revenue available to the energy customer over the time period T is based at least in part on a wholesale electricity market, none of these references taken either alone or in combination with the prior art of record disclose an electric utility market, including:

allocating the gathered consumer energy usage measurements for each of the different types of energy consumed to an energy source for each type of the different types of energy within the discrete time intervals;
calculating a cost of energy usage for each type of the different types of energy consumed in the discrete time intervals by processing the consumer energy usage measurements for each type of energy consumed and the energy source for each type of the different types of energy with an energy pricing engine that tracks real-time cost of energy sourced from the plurality of different types of energy sources; 
aggregating the calculated cost of energy usage across each type of the different types of energy for each time interval; [[and]]
presenting the aggregated calculated cost of energy usage and calculated costs of at least two sources of energy for each discrete time interval in a user interface; and
automatically controlling at least one device associated with the consumer based at least in part on the calculated cost of energy usage, wherein automatically controlling the at least one device associated with the consumer comprises outputting a signal to a smart home system of the consumer such that the smart home system adjusts operation of the at least one device.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119